Title: To James Madison from Robert Mackay, 2 May 1822
From: Mackay, Robert
To: Madison, James


                
                    Dr Sir,
                    Fredericksburg 2 May 1822.
                
                Your favour 24th. Ulto. was duly recd. and I have since been making inquiry respecting Merino Wool and find only one person here disposed to purchase, at something like 35 to 40 cents for unwashed & 45 to 50 cts ⅌ lb. for washed. I am however informed it will probably do much better in Boston, to which Port there are almost daily opportunities. Should you be disposed either to Sell or Ship I will with pleasure do the needful.
                In consequence of a confident belief that the restrictions existing between the British W. India Islands & the U. States will soon be removed, our Staple articles have become in more demand, and I now quote flour at 6 to $6⅛. Wheat @ 115 @ 118 cts & Corn at 70 cents ⅌ Bushel. I am Very Respectfly
                
                    Robert Mackay
                
            